99-00686 In re Corpoirate Express Delivery Systems.wpd



No. 04-99-00686-CV
IN RE CORPORATE EXPRESS DELIVERY SYSTEMS, INC. & Corporate Express Delivery
Systems-Southwest, Inc.
From the 37th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CI-08471
Honorable Peter Michael Curry, Judge Presiding
PER CURIAM
Sitting:		Tom Rickhoff, Justice 
		Catherine Stone, Justice 
		Sarah B. Duncan, Justice 
Delivered and Filed:	October 6, 1999
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus and emergency motion for
protection and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of
mandamus and emergency motion are denied. 
	Relator shall pay all costs incurred in this proceeding.
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.
								PER CURIAM
DO NOT PUBLISH